Citation Nr: 0735505	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-26 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran served on active duty from October 1962 to July 
1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for hearing loss and 
tinnitus.  

A hearing at the RO was held in September 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that he sustained acoustic trauma during 
service and, as a result, now suffers from bilateral hearing 
loss and tinnitus.  The veteran has further claimed that he 
has had hearing loss and tinnitus since service.

The veteran's service medical records include hearing 
conservation data worksheets, showing that he underwent 
audiometric testing on several occasions during service, as 
he worked in high noise environments, such as on the flight 
line.  

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented below by 
the figures in parentheses).

On entrance examination in October 1962, the veteran's right 
ear pure tone thresholds were 5 (20), 5 (15), 5 (15), and 10 
(15) decibels at 500, 1,000, 2,000, and 4,000, respectively.  
Left ear pure tone thresholds were 5(20), 5 (15), 5 (15), and 
10 (15) decibels at the same tested frequencies.  

On examination in July 1963, the veteran reported that he 
seldom or never wore hearing protection while working in the 
hydraulic shop.  The audiogram conducted in July 1963 is 
uninterpreted.  

On examination in September 1965, the veteran reported noise 
exposure from jet engines on the flight line and indicated 
that he wore ear protection.  Audiometric testing showed that 
the veteran's right ear pure tone thresholds were -5 (10), -5 
(5), -5 (5), 0 (10), 10 (10), and 10 (20) decibels at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 hertz, respectively.  
Left ear pure tone thresholds were 0 (15), 0 (10), 0 (10), 5 
(15), 5 (10), and 5 (15) decibels at the same tested 
frequencies.  The examiner indicated that there was no 
tinnitus present.

At an August 1966 examination, the veteran again reported 
noise exposure from jet engines on the flight line and 
indicated that he wore hearing protection.  Audiometric 
testing showed that the veteran's right ear pure tone 
thresholds were -5 (10), -5 (5), -10 (0), -10 (0), -5 (0), 
and 0 (10) decibels at 500, 1,000, 2,000, 3,000, 4,000, and 
6,000 hertz, respectively.  Left ear pure tone thresholds 
were -5 (10), 0 (10), -5 (5), -5 (5), -5 (0), and 5 (15) 
decibels at the same tested frequencies.  The examiner 
indicated that there was no tinnitus present.  

At his April 1967 military separation medical examination, 
the veteran's ears were normal on clinical evaluation.  
Audiometric testing revealed that the veteran's right ear 
pure tone thresholds were 5 (20), -5 (5), -5 (5), -5 (5), -5 
(0), and -5 (5) decibels at 500, 1,000, 2,000, 3,000, 4,000, 
and 6,000 hertz, respectively.  The veteran's left ear pure 
tone thresholds were -5 (10), -5 (5), -5 (5), -5 (5), -5 
(10), and 5 (15) decibels at 500, 1,000, 2,000, 3,000, 4,000, 
and 6,000 hertz, respectively.  On a report of medical 
history, the veteran specifically denied ear trouble and 
hearing loss.  

The post-service evidence includes testimony from the veteran 
to the effect that after his separation from service, he 
worked in manufacturing and his hearing acuity was tested by 
his employer in 1969.  At that time, he indicated that he 
first learned he had hearing loss.  The veteran testified 
that, unfortunately, the company had destroyed the early 
hearing test records.  

The record on appeal does contain private clinical records 
showing that in February 1974, the veteran underwent 
audiometric testing.  Although the results of the study are 
uninterpreted, they appear to show a hearing loss disability.  
In addition, the veteran complained of tinnitus in the right 
ear.  He further indicated that, at times, he had tinnitus in 
the left ear.  The examiner noted that the veteran had had a 
history of noise exposure, both in the Air Force and in his 
post-service work.  In March 1975, the veteran again 
underwent audiometric testing.  He reported tinnitus in both 
ears, right greater than left.  He was fitted with hearing 
aids.  Subsequent audiograms show continued hearing loss.  

In connection with his claim of service connection for 
hearing loss and tinnitus, the veteran was afforded a VA 
medical examination in February 2005, at which he complained 
of hearing loss and ringing in the ears.  He indicated that 
he had a history of noise exposure in service, as well as 
post-service occupational and recreational noise exposure, 
from civilian work in manufacturing, occasional woodworking 
with tools, and seasonal duck hunting.  After examining the 
veteran and reviewing his claims folder, the examiner 
diagnosed sensorineural hearing loss and tinnitus, 
bilaterally.  She indicated that it was her opinion that the 
veteran's hearing loss and tinnitus were not caused by or the 
result of his military service because audiometric testing 
showed that the veteran's hearing was within normal limits, 
both during his active duty, and at the time of his 
separation from service.  

Unfortunately, the Board finds that the rationale provided by 
the VA medical examiner limits the probative value of this 
medical opinion.  Where examiners do not provide an 
explanation for their opinions that includes some discussion 
of the evidence, it often becomes difficult for the Board to 
provide reasons or bases for why it finds the medical opinion 
persuasive or unpersuasive in rendering a decision on the 
particular claim on appeal.  The Board notes that even if a 
veteran does not have hearing loss during the time of active 
duty, such does not prohibit service connection.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Rather, service connection 
may still be established if a veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385, and the evidence links current 
hearing loss with service.  Id. at 158; see also 38 C.F.R. § 
3.303(d).

In this case, while the veteran's service medical records 
show that his hearing acuity was normal during his period of 
active duty, the Board has little basis upon which to render 
an opinion as to whether his post-service hearing loss and 
tinnitus, which are shown by private medical records as early 
as 1974, about six years after separation from service are 
causally related to his documented in-service acoustic 
trauma.  Moreover, the Board notes that hearing loss was 
shown to be of such severity by 1975, about seven years after 
service, as to require hearing aids.  Given the evidence of 
record, the Board finds that another VA medical examination 
is necessary.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
hearing loss and tinnitus.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any current hearing 
loss and tinnitus identified on 
examination are causally related to the 
veteran's active service or any incident 
therein, including exposure to acoustic 
trauma, as opposed to being more likely 
related to some other factor or factors, 
including post-service noise exposure.  A 
complete rationale for the opinion should 
be provided.  With regard to the 
rationale or explanation for the opinion, 
the examiner should specifically note 
that audiometric testing results in 
service medical records dated prior to 
October 31, 1967, are assumed to be in 
ASA units unless otherwise indicated, and 
such units have been converted in the 
body of the remand above to reflect ISO 
(ANSI) units.  In addition, the examiner 
should also note that post-service 
hearing loss and tinnitus are shown by 
private medical records in this case as 
early as 1974, about six years after 
separation from service, and that hearing 
loss was shown to be of such severity by 
1975, about seven years after service, as 
to require hearing aids.  Thus, if the 
examiner concludes that noise exposure is 
a likely cause of the veteran's hearing 
loss by 1974, the examiner should state 
whether hearing loss is more likely the 
result of post service noise exposure 
between separation from service in 1967 
and 1974 or whether it is as at least as 
likely that hearing loss shown by 1974 is 
the result of noise exposure in service 
as it is the result of noise exposure 
after service.

The examiner should also be advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.  

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



